        6:19-cv-00290-TMC      Date Filed 01/31/19     Entry Number 1      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION
                       Case No. __________________________

Sandy Hanebrink,                    )
                                    )
              Plaintiff,            )
                                    )
      v.                            )              NOTICE OF REMOVAL
                                    )
The City of Simpsonville, TRZ       )
Management, LLC, and John Does 1-3, )
                                    )
              Defendants,           )
                                    )


        Pursuant to the provisions of Title 28, United States Code, § 1446(a), as amended,

notice is hereby given by the Defendant, City of Simpsonville, that the above-entitled matter

is hereby removed from the Court of Common Pleas, Greenville County, South Carolina, to

the United States Court for the District of South Carolina, Greenville Division, on the grounds

that:

        1.    This is a civil action of which this court has original jurisdiction under the

provisions of 28 U.S.C. § 1441, et. seq. and § 1443. This action is brought by the Plaintiff

under the Americans With Disabilities Act alleging that the Defendants discriminated against

her as a disabled person. This Court also has concurrent jurisdiction of the Plaintiff’s causes

of action which are matters of State common and statutory law, including premises liability,

negligence, gross negligence, and recklessness.

        2.    The Summons and Complaint in this matter were filed with the Clerk of Court

for the County of Greenville, State of South Carolina on September 13, 2018 and were

served on January 3, 2019. In accordance with the requirements of 28 U.S.C. § 1446(b),



                                              1
      6:19-cv-00290-TMC        Date Filed 01/31/19     Entry Number 1       Page 2 of 2




this Notice of Removal is filed within thirty (30) days after the service of the Summons and

Complaint on Defendant.

       3.     Defendant hereby gives written notice of this Notice of Removal to the

Plaintiffs and file a copy of this Notice of Removal with the Clerk of Court in the Court of

Common Pleas of Greenville County, State of South Carolina.

       4.     There are additional Defendants in this lawsuit whose thirty (30) days to join

in this Notice of Removal have not run. For that reason, this Notice is being filed

for the Defendant, City of Simpsonville, only.



                                            s/James D. Jolly, Jr.
                                            James D. Jolly, Jr.
                                            Federal ID 1410
                                            LOGAN & JOLLY, LLP
                                            1805 North Boulevard
                                            Post Office Box 259
                                            Anderson, SC 29622
                                            864-226-1910 (phone)
                                            864-226-1931 (facsimile)
                                            Attorney for Defendant City of Simpsonville



Anderson, South Carolina
Dated: January 31, 2019




                                                 2
